Citation Nr: 1704773	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cellulitis with lymphedema of the left foot/ankle, to include as secondary to a service-connected left foot fracture.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Cellulitis with lymphedema of the left foot/ankle was caused by the Veteran's service-connected left foot fracture. 


CONCLUSION OF LAW

The criteria for service connection for cellulitis with lymphedema of the left foot/ankle, to include as secondary to a service-connected left foot fracture, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for cellulitis with lymphedema of the left foot/ankle.  He claims that it was caused by his service-connected left foot fracture.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect in July 1969 the Veteran's left foot was swollen for one week.  A subsequent July 1969 record notes the Veteran had a stress fracture to the third metatarsal on his left foot.  A September 1969 record notes the Veteran had a swollen foot and had a fracture to his third metatarsal on July 28th.  The Veteran's September 1970 report of medical history notes foot trouble and he broke his left foot in 1969.  An October 1970 record notes the Veteran complained his left leg was sore after he fell.  

Post-service private treatment records beginning in April 2010 note the Veteran was seen at Vassar Hospital for a palpable purpura on his left leg and one of the "differentials was eosinophilic cellulitis."  The report notes the response to the prednisone suggested and confirmed that this was an inflammatory process.  A May 2010 treatment record notes the Veteran presented with a "classic, brawny lymphedematous left leg."  An August 2010 record notes the Veteran's discharge diagnosis was left lower extremity cellulitis in the setting of chronic lymphedema.  

VA podiatry treatment records beginning in March 2012 note the Veteran reported he fractured his left foot third metatarsal in basic training and since then had swelling.  Assessment was lymphedema of the left leg secondary to fracture of metatarsal with lymphatic damage.  An April 2012 VA podiatry treatment record notes the assessment of the Veteran's condition was his lymphedema was more likely than not secondary to his service-connected injury to his foot/ankle in-service.  June 2012, October 2012, February 2013, and June 2013 VA podiatry treatment records recited the Veteran's reported medical history and also noted the Veteran's assessment was lymphedema, chronic, progressive, and more likely than not secondary to his service-connected injury to his foot/ankle in-service.  

The Veteran was afforded a VA examination to assess his lymphatic conditions in December 2013.  The examiner diagnosed him with lymphedema at the left lower extremity.  The Veteran was also afforded a VA examination to assess his skin condition.  The examiner opined that the Veteran did not have cellulitis at this time and the Veteran's claimed current lymphedema was less likely than not secondary or caused by his service-connected left foot fracture.  The examiner explained that the "[t]ype of fracture (stress fracture) and subsequent resolution of stress fracture and x-ray evidence of no left bony deformity do not suggest that his current chronic lymphedema is caused by his left 3rd metatarsal stress fracture of his left foot."  

A January 2014 VA podiatry treatment record notes the Veteran had lymphedema that was chronic, progressive and more likely than not secondary to his service-connected injury to his foot/ankle in-service.  

A March 2014 VA examination medical opinion the Veteran's chart and the literature did not support the opinion that the Veteran's ankle edema was more likely than not secondary to his service-connected left ankle condition.  Instead, it was less likely than not that the lymphedema of the left lower extremity was secondary to the left foot closed fracture in 1981.  The examiner explained that: 

While there are some case studies available which discuss lymphedema after crushing injuries to a limb, there is no consensus on the incidence rates of lymphedema after a bone fracture.  The most common cause of secondary lymphedema worldwide is a parasitic infection called filiariasis.  In developed countries, the most common cause is cancer treatment. 

A May 2014 VA podiatry treatment record notes the Veteran's lymphedema was chronic, progressive, and more likely than not secondary to his service-connected foot/ankle injury.  The record explains that the Veteran's contralateral limb was normal, no lymphedema.  Also, there was no evidence of parasitic infection and there were numerous case studies reporting unilateral lymphedema after crush injuries and recurrent cellulitis.  

In March 2016, the Board requested an opinion from a VA vascular surgeon to resolve the conflicting evidence in the Veteran's claim.  In a February 2017 letter, the surgeon provided a detailed opinion explaining the likely causes of the Veteran's current disability.  The surgeon opined that it was more likely than not that lymphedema of the left foot was incurred as a result of service.  The surgeon explained that the most likely scenario was that the Veteran's in-service fracture resulted in significant inflammation of the surrounding tissues and damage to the lymphatic drainage of the left foot.  As a result, intermittent swelling of the left foot became worse over many years.  Edema caused repeated episodes of cellulitis, which led to inflammation and damage to the lymphatic supply in the upper leg.  Chronic inflammation and scarring of lymphatics manifested as the more proximal swelling of the calf and thigh that was noted in the mid-1990s.  The surgeon concluded that although a case of sporadic primary lymphedema cannot be ruled out, the onset of symptoms at 20 years of age, the temporal association with foot trauma, the involvement of only one leg, and the slow progression over decades all suggest that a secondary cause, namely the metatarsal fracture, was the inciting event.

The Board finds that the evidence weighs in favor of a finding that cellulitis with lymphedema of the left foot/ankle was caused by the Veteran's service-connected left foot fracture.  The VA vascular surgeon's February 2017 opinion provides a strong rationale explaining why the Veteran's disability was likely caused by his in-service fracture.  This opinion, coupled with the opinion of the Veteran's treating podiatrist, provides a strong basis to counter the negative opinions of the VA examiners.  While the examiners' opinions relied on a lack of x-ray evidence and a lack of consensus in medical literature, the VA vascular surgeon provided an explanation consistent with Veteran's medical history to show the likelihood of a relationship.  For these reasons, the Board finds that the evidence weighs in favor of a finding that cellulitis with lymphedema of the left foot/ankle was caused by the Veteran's service-connected left foot fracture, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for cellulitis with lymphedema of the left foot/ankle, to include as secondary to a service-connected left foot fracture, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


